Citation Nr: 0712271	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  94-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a personal hearing at the RO in May 
1995.  This issue was remanded for additional development by 
the Board in April 1996, May 1997, May 1999, and December 
2004.  The case is again before the Board for further 
appellate consideration.


FINDING OF FACT

Although the record contains the diagnosis of post-traumatic 
stress disorder, the preponderanceof the evidence is against 
a finding that PTSD is related to the veteran's active 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5013A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a February 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of that duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was asked to submit any evidence relevant to his claim.

The Board finds that the content of the February 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 1994 SOC and the August 1995, October 1996, July 2003, 
and September 2006 SSOC's each provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since service 
connection is herein denied, any such matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A review of the evidence shows that the veteran has been 
diagnosed with PTSD.  Therefore, whether a diagnosis exists 
is not the question in this case.  The question to be 
addressed in this case is whether the veteran had a verified 
in-service stressor which could support a post-service 
diagnosis of PTSD.  The Board notes that the veteran also has 
been diagnosed with a major depressive disorder, as well as 
polysubstance abuse and alcohol abuse, but none of those 
disorders is alleged to have originated in, or to have been 
caused by, military service.

The veteran's DD Form 214 does not indicate any foreign 
service, but his personnel records show that he served in 
Vietnam from February 21, 1970, to February 20, 1971.  His 
military occupational specialty was equipment storage 
specialist.  He received the National Defense Service Medal, 
the Vietnam Service Medal, and an Army Commendation Medal for 
meritorious achievement.  There is no indication that he 
received any combat badges or that he sustained any combat 
wounds.

The veteran has submitted numerous statements concerning his 
alleged in-service stressors, to include his RO hearing 
testimony.  He stated that he had functioned as a guard, 
driver, and member of a depot inspection team.  He reported 
being stationed at the Qui Nhon and Long My military 
installations.  He reported that he was subjected to sniper 
and sapper fire and periodic mortar attacks, and had 
witnessed the traumatic deaths of American soldiers.  He said 
that while at Long My he was guarding the ammunition depot 
one night when two Viet Cong sappers attempted to penetrate 
the wire perimeter.  He said he shot them, and was there the 
following morning when their mutilated bodies were recovered.  
He also reported a "fragging" (an attack on a fellow 
soldier) incident at the Long My barracks, in which a black 
sergeant, known as "Action" Jackson, was either killed or 
injured by a white soldier (he stated that he did not know 
the extent of the injuries, only that the victim was 
medically evacuated).  He said that he was assigned as a 
guard to escort the perpetrator to the Long Binh Jail.  He 
indicated that these incidents had resulted in his PTSD 
symptoms of flashbacks, nightmares, intrusive recollections, 
self-isolation, lack of trust, and guilt.

The RO attempted to verify these incidents.  Regarding the 
incident in which two Viet Cong sappers were killed, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research) conducted as thorough a search as was possible with 
the information provided.  While the U.S. Army Support 
Command at Qui Nhon showed that the Long My installation had 
sustained four incidents of sniper fire during the applicable 
time period, there was no documentation that two Viet Cong 
soldiers had been killed on the perimeter.  The Operational 
Reports - Lessons Learned stated that contact with the enemy 
for the command as a whole was "light."  Sniper fire had 
occurred roughly once a month, and between February and April 
1970 there had been two incidents of indirect fire, involving 
a company other than the veteran's.  Therefore, the incident 
described by the veteran could not be verified. 

As to the "fragging" incident, which reportedly occurred at 
the veteran's barracks at the Long My Depot with the 1st 
Logistics Command, the JSRRC stated that further detail from 
the veteran would be needed to attempt any verification.  The 
JSRRC indicated in June 2006 that several individuals with 
the name "Jackson" had been wounded or killed between 
February 1970 and February 1971.  In July 2006, the RO sent 
correspondence to the veteran requesting that he provide more 
detailed information concerning this incident, such as the 
full name of the injured soldier, the month in which the 
incident occurred, and the individual's unit designation down 
to the company level.  No response was received from the 
veteran.  As a consequence, this reported stressor also could 
not be verified.  

As noted, the veteran also stated that he had witnessed the 
traumatic deaths of American soldiers.  However, he provided 
no specific details about these incidents that would be 
capable of substantiation.

Since there is no objective evidence that the veteran was 
engaged in combat with the enemy, which has been defined as 
participation in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality (see VAOPGCPREC 12-99), the reported 
stressors must be corroborated by service records or other 
credible sources.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); aff'd, 124 F.3d 228 (Fed. Cir. 1997).  Such 
corroboration has not been established in this case.  The RO 
made every attempt to obtain such corroboration with the 
evidence that was available.  While the installation where 
the veteran was stationed has been shown to have been 
subjected to some sniper attacks, the responsible military 
agency, the JSRRC, could not verify that the veteran had 
killed two Viet Cong sappers.  Nor could verification of the 
alleged "fragging" incident be accomplished.  The veteran 
was requested to provide more specific information about this 
incident so that further research could be conducted, but he 
failed to respond to that request. 

Therefore, while there is a diagnosis of PTSD of record, 
there is no verified in-service stressor to which this 
disorder can be linked, as required by 38 C.F.R. § 3.304(f).  
As a consequence, the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  



ORDER

Entitlement to service connection for PTSD is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


